Citation Nr: 1014723	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  05-03 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for lumbar disc 
disease.

3.  Entitlement to service connection for erectile 
dysfunction and sterility.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from November 1965 to 
November 1967.
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia. 

In May 2008, the Veteran testified during a hearing before RO 
personnel: a transcript of that hearing is associated with 
the claims file.  

The issue of service connection for a right knee disability 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim decided herein has been accomplished.

2.  A low back disorder, currently diagnosed as lumbar disc 
disease, was not demonstrated during service or until many 
years later; and there is no competent medical evidence 
showing a relationship between this disorder and active 
service.  Arthritis was noted many years post-service.

3.  There is no evidence that the Veteran was exposed to 
ionizing radiation while in service.

4.  There is no evidence that the Veteran is currently 
diagnosed with sterility.

5.  The Veteran's erectile dysfunction first manifested many 
years after service and is unrelated to any incident of 
service, including alleged exposure to ionizing radiation; 
private medical evidence relates the Veteran's erectile 
dysfunction as due to aortic surgery in 1995. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for lumbar disc 
disease are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).

2.  The criteria for service connection for erectile 
dysfunction and sterility are not met.  38 U.S.C.A. §§ 1101, 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.311 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2009) includes enhanced duties to 
notify and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, an August 2003 pre-rating letter provided 
notice to the Veteran of the  evidence and information needed 
to substantiate his claims for service connection on appeal.  
This letter also informed the Veteran of what information and 
evidence must be submitted by the Veteran, and what 
information and evidence would be obtained by VA.  The letter 
further requested that the Veteran submit any additional 
information or evidence in his possession that pertained to 
his claims.  A March 2006 letter provided the Veteran with 
information regarding disability ratings and effective dates 
consistent with Dingess/Hartman.  After issuance of the above 
letters, and proving the Veteran and his representative 
additional opportunity to respond, the RO readjudicated each 
issue on appeal in December 2008 and October 2009 
supplemental statements of the case (SSOC).  Hence, the 
Veteran is not shown to be prejudiced by the timing of VCAA-
compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006).  See also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the SOC or SSOC, is sufficient to cure a 
timing defect).

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's service 
treatment records, VA medical records, and private medical 
records.  Attempts were made to obtain private medical 
records from Princeton Community Hospital in 1980; however, 
in December 2003, the RO was informed that these records have 
been destroyed.  Also of record and considered in connection 
with the appeal is the transcript of the May 2008 hearing 
before RO personnel as well as various written statements 
provided by the Veteran as well as by his representative, on 
his behalf.

The Board acknowledges that the Veteran has not had a VA 
examination specifically for the claims for service 
connection decided herein.  The case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), held that an examination 
is required when (1) there is evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease manifested in accordance 
with presumptive service connection regulations occurred 
which would support incurrence or aggravation, (3) an 
indication that the current disability may be related to the 
in-service event, and (4) insufficient evidence to decide the 
case.  The Board concludes an examination is not needed in 
this case because the Veteran's service treatment records are 
absent for evidence of findings related to either the back, 
to include an injury playing football or erectile dysfunction 
and sterility, to include radiation exposure, and his post-
service medical records are absent for evidence of such 
disorders until many years after the Veteran's separation 
from service.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the Veteran's claim 
because there was no evidence, other than his own lay 
assertion, that "'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claims herein decided, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim(s).  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture. See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Factual Background

Service treatment records (STRs) associated with the claims 
file consists of the Veteran's October 1967 separation 
medical examination report which shows that the Veteran's 
spine and genitourinary system were evaluated as clinically 
normal.  On contemporaneous self-report of medical history, 
the Veteran denied arthritis or rheumatism and denied 
recurrent back pain.  There are no complaints, findings, or 
symptoms pertaining to the back, erectile dysfunction, and 
sterility.

June 1978 X-ray reports from Appalachian Regional Hospital 
reflect that the Veteran was involved in an auto accident.  
X-rays of the lumbosacral spine revealed an impression of 
muscle spasm and transitional lumbosacral vertebra with spina 
bifida deformity.  

A May 1990 private medical record from R.R.R., M.D., reflects 
that the Veteran was diagnosed with status post operative 
reflex sympathetic dystrophy (RSD) with marked atrophy 
following injury and attempt at reconstructive surgery, left 
knee.  

An April 1995 Charleston Area Medical Center record reflects 
that the Veteran was diagnosed with Type III aortic 
dissection from the left subclavian to iliac.  He underwent a 
thrombo-exclusion technique with an ascending aorta to 
abdominal aorta bypass.  

A July 1998 record from the Center for Pain Relief reflects 
that the Veteran was assessed with RSD stable with spinal 
cord stimulation and lumbar strain and sacroiliitis secondary 
to antalgic gait secondary to RSD.  

A September 1998 record from the Center for Pain Relief 
reflects that the Veteran complained of left leg and lower 
back pain.  He relates his current problems as his pain in 
the left lower back in the area of the SI joint as well as 
impotence which he related occurred shortly after his injury 
causing his RSD.  

An October 1998 medical record from Raleigh General Hospital 
reflects that the Veteran had a ruptured disc, back pain, and 
left leg pain after an injury in 1989 when the Veteran fell 
down steps.  Also noted was RSD in 1991.  CT of the 
lumbosacral spine revealed aneurysmal dilatation of abdominal 
aorta at L1-2, multiple disc bulges L3-4, L4-5, and L5-S1, no 
evidence of herniated nucleus pulposus, lateralizing or 
compressive disc protrusion or extrusion, and mild central 
stenosis at L3-4 and L4-5.

A November 1998 medical record from the Center for pain 
relief reflects that the Veteran was assessed with lumbar 
disc disease and RSD, well controlled with spinal cord 
stimulator.  

A December 1998 Columbia St. Francis Hospital record reflects 
that the Veteran was diagnosed with lumbar strain and left 
sacroiliitis.  

A September 1999 Social Security Administration record 
reflects that the Veteran reported he had low back symptoms.  

In an October 1999 letter, K.C.G., M.D. stated that the 
Veteran underwent urgent replacement for the thoraco-
abdominal dissection with exclusion technique.  Because of 
the extent to the injury and requiring the major surgery 
involving the bifurcation of the aorta, they discussed the 
possibility of impotence with the Veteran preoperatively.  
Dr. K.C.G. stated that he understood that since the surgery 
in May 1995, the Veteran has had some difficulty with sexual 
function.  He believes that this may be a result of the 
involvement of the nerves in the area of the aortic 
bifurcation. 

An October 1999 private medical record from R.S.O, M.D., 
reflects that the Veteran was referred for consultation for 
his erectile dysfunction.  The Veteran's other multiple 
health problems as identified in ROS can all account for his 
organic ED.  The Veteran noted his difficulty progressing for 
several years even prior to his aneurysm problem.  Dr. R.S.O. 
noted that they discussed impotence and factors associated 
with again and increased risks from hypertension, DM, 
hyperlipidemia, decreased exercise tolerance, coronary artery 
disease, and smoking.  They also discussed the factors of 
hormonal, psychological, neurologic, and primary vascular 
combined and individually that effect erections.  

A February 2000 West Virginia disability determination 
examination report reflects that the Veteran complained of 
pain in his low back. The Veteran stated that in the early 
nineties, without injury, his lower back started to hurt.  
The Veteran was found to have degenerative disc disease of 
his lumbar spine on CT scan.  

In a January 2001 letter, K.C. G., M.D., stated that the 
Veteran underwent very extensive aortic surgery involving the 
plexus of the nerves involving erection.  Since surgery, the 
Veteran has experienced erectile dysfunction.  

In the Veteran's July 2003 claim for service connection the 
Veteran noted that he had been exposed to ionizing radiation 
while in Germany in 1966 resulting in his inability to have 
children.  

In an August 2003 VA Form 21-4138, the Veteran stated that he 
had a back injury while in military jail in Germany in 1966 
at Fort Leonard Wood. 

In September 2003, in response to a request for radiation 
risk activity, the NPRC informed the RO that there was no 
records of the Veteran having exposure to radiation. 

In an October 2003 letter from the Center for Pain Relief, 
K.J., RN, stated that the Veteran has a history of RSD in the 
left lower extremity and low back injury.  

In December 2003, the RO received a response to the radiation 
risk assessment form sent to the Veteran.  In this regard, 
the Veteran wrote that he was never exposed to radiation.  

VA medical records from October 2004 to May 2008 reflect that 
the Veteran complained of chronic low back pain.  

In his February 2005 substantive appeal, the Veteran stated 
that while on duty with the 6th Battalion, 52nd Artillery in 
Germany, he was exposed to radiation while on site.  

During the May 2008 hearing before RO personnel, the Veteran 
testified that during service he injured his back while 
playing football.  He stated he went to the dispensary and 
was given Darvocet.  He thinks he was on light duty for a 
couple of days.  He furthered that he had problems with back 
up until he got out of service and after service.  He stated 
that he sought treatment within the first year of discharge 
at Princeton Community Hospital or Winston-Salem Hospital.  
He also had private doctors.  When asked if he had been told 
by a doctor that it was possible low back conditions could be 
related to service, the Veteran responded that he "never 
talked to anybody about my service."  The Veteran's 
representative stated that with regards to his sterility, the 
Veteran indicated prior to the hearing that he was involved 
in an incident that involved radar.  The Veteran testified 
that he had to check missiles and make sure they were ready 
to fire and during a test, his partner and he realized that 
one of the radars had locked on them, so they hit the ground 
and the radar locked onto a bird that disintegrated right in 
front of them.  He stated that they told the incident to his 
sergeant, but he was not sure if it was put on the record.  
He testified that prior to service he got a lady pregnant, 
but since service he was never able to get anybody pregnant.  
He was presently in his second marriage of 18 years.    

In an August 2008 letter, the Veteran's wife stated that the 
Veteran told her he could get her pregnant due to an incident 
involving a radar that locked on him in service.  

III.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for certain chronic 
diseases, including arthritis, which develop to a compensable 
degree within one year after discharge from service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by probative 
evidence to the contrary. 38 U.S.C.A. §§ 1101(3), 1112, 1113, 
1137 (West 2002 & Supp. 2009); 38 C.F.R. 3.307, 3.309(a) 
(2009).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing a service connection 
claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology and (3) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology. 
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
If service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  See Savage, 10 
Vet. App. at 495-498.

A.  Lumbar Disc Disease

After carefully considering the pertinent evidence, and in 
light of the above-noted legal authority, the Board finds 
that the preponderance of the evidence weighs against the 
claim for service connection for lumbar disc disease.

The Veteran's STRs do not demonstrate complaints, treatment 
for or a diagnosis of a back disorder.  More importantly, 
despite the Veteran's assertions that he injured his back in 
service while playing football and that he continued to have 
problems thereafter, the Board notes that the Veteran 
specifically indicated in his October 1967 self-report of 
medical history that he did not have recurrent back pain.   

Post service, the first medical evidence of a low back is in 
a June 1978 x-ray revealing an impression of muscle spasm and 
transitional lumbosacral vertebra with spina bifida 
deformity, more than 10 years after service.  Thereafter, a 
November 1998 medical record from the Center for pain relief 
reflects that the Veteran was assessed with lumbar disc 
disease - more than 30 years after discharge from service. 
Clearly, such time periods are well beyond the presumptive 
period for establishing service connection for arthritis as a 
chronic disease.  See 38 C.F.R. §§ 3.307, 3.309. Furthermore, 
the passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
is a factor that tends to weigh against a claim for service 
connection.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. 
Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992). 

The Board also notes that x-rays findings in June 1978 
specific to the low back were found subsequent to the 
Veteran's involvement in an automobile accident.  
While seeking treatment for his low back, a September 1998 
record from the Center for Pain Relief reflects that the 
Veteran related low back pain as occurring shortly after his 
injury that resulted in his RSD.  An October 1998 medical 
record from Raleigh General Hospital reflects that the 
Veteran had a ruptured disc and back pain after an injury in 
1989 when the Veteran fell down the steps.  The Board notes 
that these private records are evidence against the Veteran's 
claim, as they show intervening causes for the Veteran's low 
back disability.    

Consequently, the Board finds the evidence does not support a 
finding of a chronic disability of the lumbar spine in 
service or within one year of discharge, with continuity of 
symptomatology demonstrated thereafter or that his current 
lumbar disc disease is related to his military service.  38 
C.F.R. § 3.303(b), 3.307, 3.309. Furthermore, the Veteran has 
not identified, presented, or alluded to the existence of any 
such medical opinion that would, in fact, support the claim.  
In contrast, a July 1998 record from the Center for Pain 
Relief relates the Veteran's diagnosed lumbar strain and 
sacroiliitis secondary to antalgic gait secondary to his non 
service-connected RSD.  As such, service connection cannot be 
granted.

The only evidence linking the Veteran's lumbar disc disease 
to his service is his own lay contentions.  Lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2007).  Regarding the Veteran's 
written contentions that he has experienced back problems 
during and after service, the Board acknowledges that he is 
competent to testify what he experienced, i.e. he is 
competent to testify that he injured his back while playing 
football during service and experienced back pain as a 
result.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002) (finding Veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence 
requires facts perceived through the use of the five senses).

However, while the Veteran can claim to experience back pain, 
the Veteran, as a lay person, is not competent to testify 
that his currently claimed lumbar disc disease were caused by 
the claimed incident during service.  Where a determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993). There is no indication in 
the record that the Veteran is a physician or other health 
care professional. Therefore, as a layperson, he is not 
competent to provide evidence that requires medical knowledge 
because he lacks the requisite professional medical training, 
certification and expertise to present opinions regarding 
diagnosis and etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); see also Voerth v. West, 13 Vet. App. 117, 
119 (1999) (unsupported by medical evidence, a claimant's 
personal belief, no matter how sincere, is not probative of a 
nexus to service).  Even though the Veteran claims continuity 
of symptomatology of back problems since service, such 
history is substantially rebutted by the absence of back 
symptoms in service, including his own denial of recurrent 
back pain and normal clinical findings at separation from 
service, the absence of evidence of post-service treatment 
evidence or evidence of the Veteran's complaints of back 
symptoms for many years after service.  See Buchanan.  
Therefore, the Veteran's statements regarding etiology do not 
constitute competent medical evidence on which the Board can 
grant service connection.

The Board also has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as no competent and 
persuasive evidence supports the claim for service connection 
for lumbar disc disease, that doctrine is not for 
application, and the veteran's claims for service connection 
must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Erectile dysfunction and sterility

The Veteran contends that he suffers from erectile 
dysfunction and sterility as the result of an incident with 
radar in service.

VA regulations provide service connection for specific 
diseases for radiation-exposed Veterans as a result of onsite 
participation in a radiation-risk activity. 38 C.F.R. § 
3.309(d).  "Radiation-risk activity" is defined to mean: 
onsite participation in a test involving the atmospheric 
detonation of a nuclear device; the occupation of Hiroshima 
or Nagasaki, Japan, by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946; 
internment as a prisoner of war in Japan that resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of Veterans who were in the occupation forces of 
Hiroshima or Nagasaki during the period August 6, 1945 to 
July 1, 1946.  See 38 C.F.R. § 3.309(d)(3)(iv)-(vii).

A "radiation-exposed Veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a Veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan or Nagasaki, Japan by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946.  38 C.F.R. § 3.309(b)(i), (ii).

Diseases presumptively service connected for radiation- 
exposed Veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract; bronchiolo- 
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

If a claimant does not qualify as a "radiation-exposed 
Veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not suffer 
from one the presumptive conditions listed in 38 C.F.R. § 
3.309(d)(2), the Veteran may still benefit from the special 
development procedures provided in 38 C.F.R. § 3.311 if the 
Veteran suffers from a radiogenic disease and claims exposure 
to ionizing radiation in service.  Under 38 C.F.R. § 3.311, 
"radiogenic disease" means a disease that may be induced by 
ionizing radiation and shall include the following: (i) All 
forms of leukemia except chronic lymphatic (lymphocytic) 
leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung 
cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin 
cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) 
Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; 
(xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; 
(xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; 
(xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian 
cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain 
and central nervous system; (xxi) Cancer of the rectum; 
(xxii) Lymphomas other than Hodgkin's disease; (xxiii) 
Prostate cancer; and (xxiv) Any other cancer. 38 C.F.R. § 
3.311(b)(2).

Under the special development procedures in § 3.311(a), dose 
data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946. 38 C.F.R. § 3.311(a)(2).

The Board must note that the provisions of 38 C.F.R. § 3.311 
refer to "ionizing" radiation, and the Court has taken 
judicial notice that radar equipment emits microwave-type 
non-ionizing radiation which is not subject to review under 
the ionizing radiation statute and regulations.  Rucker v. 
Brown, 10 Vet. App. 67, 69-72 (1997) citing The Microwave 
Problem, Scientific American, September 1986; Effects upon 
Health of Occupational Exposure to Microwave Radiation 
(RADAR), American Journal of Epidemiology, Vol. 112, 1980; 
and Biological Effects of Radiofrequency Radiation, United 
States Environmental Protection Agency, September 1984.

The personnel records show the Veteran did not serve during 
World War II.  The Board notes that while the Veteran has 
asserted at various times during this appeal that he was 
exposed to radiation in service involving radar, the Veteran 
submitted a written statement in December 2003 that he was 
never exposed to radiation.  Service personnel records 
reflect that while the Veteran was in Germany from March to 
May 1966, his principal duty was a launcher helper.  However, 
a review of the Veteran's service medical and personnel 
records reveals no indication of radiation exposure in 
service.  Moreover, in September 2003, the NPRC informed the 
RO that there was no records of the Veteran having exposure 
to radiation.  

The provisions of 38 C.F.R. § 3.311 provide for development 
of claims based on a contention of radiation exposure during 
active service and post-service development of a radiogenic 
disease.  Because the Veteran's exposure to ionizing 
radiation has not been demonstrated, the special development 
provisions of 38 C.F.R. § 3.311 are not for application in 
this case.  Accordingly, the Board will proceed to consider 
the claim on the basis of direct service connection.

The Veteran's October 1967 service separation physical 
examination and self-report of medical history are negative 
for complaints, symptoms, or diagnosis of erectile 
dysfunction or sterility.  While the Veteran was found to 
have erectile dysfunction and impotence as early as October 
1999, it was diagnosed more than 30 years after separation 
from service.  Additionally, there is no medical opinion that 
this condition is related to the Veteran's active service.  
In fact, the private medical evidence of record consistently 
relates the Veteran's erectile dysfunction as a result of 
aortic surgery in 1995.  

The Board also notes that there is no medical evidence 
showing that the Veteran has in fact been diagnosed with 
sterility.   In order to prevail on the issue of service 
connection it is necessary to present competent evidence of a 
current disability.  See Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997) (a "current disability" means a disability 
shown by competent medical evidence to exist at the time of 
the award of service connection); Brammer v. Derwinski, 3 
Vet. App. 223 (1992) (in the absence of proof of a present 
disability, there can be no valid claim for service 
connection as Congress has specifically limited entitlement 
to service connection to cases where such incidents have 
resulted in a disability).  As such evidence has not been 
presented, service connection for sterility must be denied.  
38 C.F.R. § 3.303.

The Board has considered the Veteran's assertions regarding 
exposure to radar equipment that resulted in his erectile 
dysfunction.   However, the resolution of issues that involve 
medical knowledge, such as the diagnosis of a disability and 
the determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the Veteran's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 C.F.R. §§ 3.303(a), 3.159(a); see 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See 
also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  However, erectile 
dysfunction requires specialized training for a determination 
as to diagnosis and causation, and are therefore not 
susceptible of lay opinions on etiology.  

In sum, as a result of there being no radiation exposure in 
service, no evidence of erectile dysfunction in service, no 
current diagnosis of sterility, and no nexus opinion relating 
the Veteran's current erectile dysfunction to service or 
purported radiation exposure therein, there is no doubt of 
material fact to be resolved in favor of the Veteran.  As the 
preponderance of the evidence is against the Veteran's claim, 
it must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for lumbar disc disease is denied.

Service connection for erectile dysfunction and sterility is 
denied.





REMAND

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137.

In July 2003, the VA General Counsel issued a precedent 
opinion holding that to rebut the presumption of soundness in 
38 U.S.C.A. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service. See VAOPGCPREC 3-2003 (July 16, 2003).  The claimant 
is not required to show that the disease or injury increased 
in severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.  See also 
Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

STRs associated with the claims file consists of the 
Veteran's October 1967 separation medical examination report 
which reflects that the Veteran's lower extremities were 
evaluated as clinically normal.  However, on contemporaneous 
self-report of medical history, the Veteran indicated that he 
had a "trick" or locked knee.  The examiner noted that the 
Veteran had an operation on the right knee at the age of 
sixteen.  This appears to be based on Veteran's account to 
the examiner at separation rather than on clinical 
documentation.  The Veteran asserts that his current right 
knee disability had its onset in service as a result of an 
injury sustained while playing football.  While the RO found 
that the Veteran had a pre-existing injury to the right knee 
from his childhood, the Board finds that based on the 
evidence of record, there is no clear and unmistakable 
evidence to conclude that that Veteran had a right knee 
disorder prior to service.  As no induction examination 
report is available-and, thus, no documented notation as to a 
right knee disability at service entry-it appears that the 
presumption of soundness applies.

In light of the service treatment records noting that the 
Veteran complained of "trick" or locked knee and the 
Veteran's continuous assertions that he injured his right 
knee during service playing football, the Board finds that a 
VA examination is warranted.  See Mclendon, supra.  In this 
regard, lay assertions may serve to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 
3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence). 

Accordingly, the RO should arrange for the Veteran to undergo 
an appropriate VA examination to determine the etiology of 
any currently diagnosed right knee disability.  The Veteran 
is hereby advised that failure to report for a scheduled VA 
examination, without good cause, may result in denial of this 
claim (as the original claim will be adjudicated on the basis 
of the evidence of record).  See 38 C.F.R. § 3.655 (2009).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the Veteran does not report 
for any scheduled examination(s), the RO must obtain and 
associate with the claims file (a) copy(ies) of any notice(s) 
of the date and time of the examination(s) sent to him by the 
pertinent VA medical facility.

Accordingly, this matter is REMANDED for the following 
action:

1. The RO should furnish to the Veteran 
and his representative a letter 
requesting that the Veteran provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to each of 
the claims on appeal that is not 
currently of record.  The RO should 
explain what is needed to support his 
claim for service connection for a right 
knee disability, to include on the basis 
of aggravation of a pre-existing 
condition.

2.  Thereafter, the RO should arrange for 
the Veteran to undergo an appropriate 
examination to determine the etiology of 
any current right knee disability.  The 
entire claims file, to include a complete 
copy of this REMAND, must be provided to 
the examiner, and the examination report 
should reflect consideration of the 
Veteran's documented medical history and 
assertions.  All indicated tests and 
studies (to include X-rays, as 
appropriate) should be accomplished (with 
all findings made available to the 
examiner prior to the completion of his 
or her report) and all clinical findings 
should be reported in detail.

The examiner should clearly identify all 
current disability(s) involving the right 
knee.  The examiner should provide an 
opinion as whether it is at least as 
likely as not (i.e., there is a 50 
percent or more probability) that the 
Veteran has a current right knee 
disability that was incurred in or 
aggravated by service.  The examiner is 
requested to comment on the Veteran's 
assertions that he injured his right knee 
playing football during service. 

The examiner should also specifically 
address whether any current disability 
(a) pre-existed service; and, if so (b) 
was aggravated (i.e., permanently 
worsened) beyond the natural progression 
during or as a result of service; and, if 
not (c) is otherwise medically related to 
the Veteran's service.

3.  Thereafter, the RO/AMC should 
readjudicate the claim for service 
connection for a right knee disability on 
appeal in light of all pertinent evidence 
and legal authority.

4.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


